Citation Nr: 0718750	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to 
February 22, 2006 for diabetes mellitus and 40 percent 
thereafter.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active duty service in the Army from July 
1966 to August 1968 and from September 1968 to September 
1971.  He had active duty service in the Marine Corps from 
April 1976 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In the November 2003 Notice of Disagreement and in briefs 
submitted in support of his claim, the veteran argued that a 
40 percent rating should be awarded for the service-connected 
diabetes mellitus.  In a November 2006, rating decision, the 
RO granted a 40 percent evaluation, effective from February 
22, 2006.  The United States Court of Appeals for Veterans 
Claims (Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Because the 40 percent 
awarded is not the maximum benefit allowed under applicable 
regulations, and the 40 percent rating was not granted 
effective date of claim, the veteran's claim remains in 
appellate status.


FINDINGS OF FACT

1.  Prior to February 22, 2006, the veteran's service-
connected diabetes required insulin and restricted diet but 
did not require regulation of activities.

2.  From February 22, 2006, the evidence shows that the 
veteran's service-connected diabetes required insulin, 
restricted diet and regulation of activities.  There is no 
evidence of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year. 



CONCLUSIONS OF LAW

1.  Prior to February 22, 2006, the criteria for a rating in 
excess of 20 percent for diabetes mellitus were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2006). 

2.  Since February 22, 2006, the criteria for a rating in 
excess of 40 percent for diabetes mellitus are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.
The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 



A. Duty to Notify

The RO provided VCAA notice to the veteran in an August 2003 
letter.  This letter advised the veteran that a claim for an 
increased evaluation requires evidence that the claimed 
disability has worsened.  The August 2003 letter explained 
VA's duty to assist the veteran with the development of his 
claim and specified what types of evidence VA would be 
responsible for obtaining and what type of evidence VA would 
assist the veteran in obtaining.  This letter also advised 
the veteran to submit any relevant medical records in his 
possession.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran.  The 
evidence that has been associated with the claims file 
includes the service medical records and post-service VA 
medical records.  The veteran has been afforded  several VA 
examinations.  The veteran has not identified any pertinent 
evidence that remains outstanding.  Accordingly, the Board 
concludes that the duty to assist has been satisfied in this 
case.  

II.  Criteria for increased rating 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged." Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  In other cases, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Diabetes mellitus is evaluated under Diagnostic Code 7913.  A 
20 percent disability rating is appropriate for diabetes 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent disability rating is 
appropriate for diabetes requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent disability rating 
contemplates diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  According to Note 1, 
compensable complications of diabetes are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent rating.  Noncompensable complications 
are considered part of the diabetic process under Diagnostic 
Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2006).

In this case, an April 2002 rating decision granted service 
connection for diabetes mellitus with an evaluation of 20 
percent effective August 2, 2001.  An October 2003 rating 
decision continued the 20 percent evaluation for diabetes 
mellitus and granted an earlier effective date for the 20 
percent evaluation of May 8, 2001.  A November 2006 rating 
decision increased the evaluation to 40 percent, effective 
February 22, 2006.  

B.  Entitlement to a rating in excess of 20 percent for the 
period prior to February 22, 2006

The evidence in this case, including VA outpatient treatment 
reports and VA examinations, does not support a rating in 
excess of 20 percent for the time period prior to February 
22, 2006.

According to VA outpatient treatment records and VA 
examinations prior to February 22, 2006, the veteran's 
diabetes mellitus was treated with insulin and oral 
hypoglycemic medication.  

The veteran had a VA examination in September 2003.  The 
examiner noted a history of diabetes, diagnosed in 1997.  The 
examiner treatment with insulin and oral medication.  The 
veteran denied restriction of activities due to diabetes.    

The veteran underwent a VA examination in August 2004. The  
VA examiner diagnosed diabetes mellitus, managed with insulin 
and oral hypoglycemic medication.  The examiner noted a 
history of non-critical  hypoglycemic episodes,  managed with 
rapid use of candy for glucose enhancement.  The examiner 
further noted that the veteran's diabetes did not require any 
significant restriction of activities. 

In an October 2003 statement, the veteran contends that his 
diabetes mellitus required restriction of activities as early 
as August 2001.  The Board notes the veteran's contentions in 
this regard.  However, there is no medical evidence to 
substantiate the contention that restriction of activities 
was required prior to  February 22, 2006.  The 2003 and 2004 
VA examination reports specifically indicate that no 
restriction of activities was necessary during this time 
period.  Accordingly, the Board finds that there is a 
preponderance of the evidence against the veteran's claim for 
a rating in excess of 20 percent for the time period prior to 
February 22, 2006.  

C.  Entitlement to a rating in excess of 40 percent from 
February 22, 2006

Since February 22, 2006, medical records establish that the 
manifestations of the veteran's diabetes mellitus more nearly 
approximate the criteria for a rating of 40 percent but no 
higher.

In May 2006, the veteran underwent an examination of the 
arteries and veins.  The veteran complained of swelling and 
pain in the legs and ankles.  The veteran reported a two to 
three year history of swelling and pain.  The examiner noted 
that activity was precluded because of this condition because 
the veteran's job working in a clinic required him to be on 
his feel during the work day, increasing the swelling.  The 
examiner further noted that, after an average day of work, 
the veteran would be unable to engage in additional exercise 
due to claudicating pain and muscle cramping.  The examiner 
noted that the veteran moved slowly because of pain and an 
inability to feel where his feet are planted.  The examiner 
opined that the condition limited his occupational potential 
because he was precluded from working in a larger hospital 
where the physical demands would be greater.

The Board finds that the evidence since February 22, 2006 
does not support for the veteran's diabetes mellitus.   The 
May 2006 VA examination report demonstrates that the 
veteran's diabetes is treated with insulin and oral 
hypoglycemic medication and requires regulation of 
activities.  The evidence shows that the veteran has 
hypoglycemic episodes that have been characterized as non-
critical and easily managed.  There have been no findings of 
ketoacidosis.   


D.  Conclusion

The Board concludes in this case that there is a 
preponderance of evidence against the veteran's claims for 
increased ratings.  The Board has considered the 
applicability of the "benefit of the doubt" rule.  However, 
as there is a preponderance of evidence against the claims, 
the veteran may not be afforded the benefit of the doubt.    

In exceptional cases, an increased evaluation is available on 
an extraschedular basis.  The evidence does not reflect that 
the veteran's diabetes mellitus has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
3.321(b)(1) (2006) for the assignment of an extraschedular 
evaluation.


ORDER


Prior to February 22, 2006, a rating in excess of 20 percent 
for diabetes mellitus is denied.

After February 22, 2006, a rating in excess of 40 percent for 
diabetes mellitus is denied.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


